      Case 4:20-cv-00782-DPM-JTR Document 18 Filed 11/13/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

RICHARD GILLIAM                                                          PLAINTIFF
#209415

V.                         No. 4:19CV00721-DPM-JTR

ROBERT LANIUS, Medical Head,
Lonoke County Jail, et al.                                          DEFENDANTS


                                      ORDER

      Defendants have filed a Motion to Consolidate this § 1983 case with Gilliam

v. Smith, et al., No. 4:20cv782-DPM-JTR. Doc. 22. Having reviewed both files, the

Court finds that consolidation of the two cases is appropriate. Although the

Defendants and time periods are different, both cases involve claims of deliberate

indifference to Plaintiff Richard Gilliam’s serious medical needs, with respect to his

high blood pressure, during his incarceration at the Lonoke County Detention

Facility. See Fed. R. Civ. P. 42(a)(2) (actions may be consolidated if they “involve

a common question of law or fact”).

      Accordingly, Defendants’ Motion to Consolidate is GRANTED. Case No.

4:19cv721-DPM-JTR will be the lead case. All future pleadings and papers are to be

filed only in the lead case. The Court is directed to file a copy of this Order in Case

No. 4:20cv782-DPM-JTR.
Case 4:20-cv-00782-DPM-JTR Document 18 Filed 11/13/20 Page 2 of 2




IT IS SO ORDERED this 13th day of November, 2020.



                             ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                                2
